Title: Joseph Milligan to Thomas Jefferson, 30 October 1818
From: Milligan, Joseph
To: Jefferson, Thomas


          
            Dear Sir
            Georgetown
october 30th 1818
          
          I have by this days mail Sent you a copy of the little book on Gardening which I wrote to you about last Spring if you have time to spare I will esteem it a favour if you will Examine the work you will find it contains all Hepburns & Gardiners & Book and the little Treatise by Mr Randolph of Williamsburg and Some new matter at the following pages =prospectus= page 20 a note on hot beds page 117 to 161 on Fences & Walks page 242 a note on currants from page 234 334 to the end hints on the cultivation of native vines If you Should think well of it I will not fear to recommend it to the public
          I have two copies of the political economy in the bindery which will be bound and sent by the next days mail one of which I wish you to send to the author I will Send you ten copies in Boards by the way of Fredericksburg to the care of Mr Wm F Gray this I will do without farther advice you may expect them at the same time you receive the two copies by mail
          
            Yours With Esteem and respect
            Joseph Milligan
          
        